Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 06/01/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Election/Restrictions
Claims 11, 12, 15, 16, 27, 28, 31, 32, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.
Applicant’s election without traverse of claims 1-5, 7, 9-10, 17, 18, 25, 26 in the reply filed on 06/01/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 4, 5, 7, 9, 17 is/are rejected under 35 U.S.C. 102(1) as being anticipated by U.S. Patent Pubcation Number 2018/0185103 (Mukumoto et al.)
Regarding claims 1, 3, 4, 5 Mukumoto discloses as shown in Figures 1, 5 a method for use with a teleoperated surgical system, the method comprising: determining patient position information during a setup of the surgical system for a surgical procedure (S120); see paragraph [0068]; determining a match between the determined patient position information during the setup and a respective patient position signature (s130); see paragraph [0068] and launching, during the setup, a support arm control signal within the surgical system that corresponds to the matched respective patient position signature (s190); see paragraph [0083]; moving a mechanical support arm to a position (operating guide robot after treatment position is specified a second time) that corresponds to a launched control signal value (S190), moving a mechanical support arm segment to a rotational position about a horizontal axis that corresponds to a launched control signal value (any treatment position is a rotational position because the arm is disclosed as multi-jointed and capable of rotation, and an axis is a horizontal axis so long as it is normal to a vertical axis), see paragraph [0057]), moving a mechanical support arm segment to a rotational position about a vertical axis that corresponds to a launched control signal value (any treatment position is a rotational position because the arm is disclosed as multi-jointed and capable of rotation, and an axis is a vertical axis so long as it is normal to a horizontal axis). See paragraphs [0083], [0097].
Regarding claim 7, Mukumoto discloses wherein determining patient position information includes scanning with a one of a laser position sensor and an infra-red position sensor. See paragraph [0114].
Regarding claim 9, Mukumoto disclose each of a multiplicity of occurrences of a setup of one or more instances (Mukumoto discloses one instance) of the surgical system for performance of a surgical procedure, recording patient position information during the setup and recording support arm position (Mukumoto discloses one instance) information during the setup; and determining a respective a respective patient position signature to associated with a respective support arm position based at least in part upon the recorded patient position information and the recorded support arm position information. See paragraphs [0083], [0097].

Regarding claim 25, Mukumoto disclose each of a multiplicity of occurrences of a setup of one or more instances (Mukumoto discloses one instance) of the surgical system for performance of a surgical procedure, recording patient position information during the setup and recording support arm position (Mukumoto discloses one instance) information during the setup; and determining a respective a respective patient position signature to associated with a respective support arm position based at least in part upon the recorded patient position information and the recorded support arm position information. See paragraphs [0083], [0097].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pubcation Number 2018/0185103 (Mukumoto et al.) in view of U.S. Patent Publication Number 2007/0270685 (Kang et al.)
Regarding claim 2, Mukumoto fails to disclose: determining patient anatomical feature position information during the setup of the surgical system for the surgical procedure; and determining a match between the determined patient anatomical feature position information and a respective anatomical feature position signature; wherein launching includes launching a support arm control signal within the surgical system that corresponds to a combination of the matched respective patient position signature and the matched respective anatomical feature position signature. 
Kang, from the same field of endeavor teaches a similar method as shown in Figure 1, where the method includes determining patient anatomical feature position information during the setup of the surgical system for the surgical procedure; and determining a match between the determined patient anatomical feature position information and a respective anatomical feature position signature; see paragraph [0067]; wherein launching includes launching a support arm (automatically moving the arm, following the step of registration) control signal within the surgical system that corresponds to a combination of the matched respective patient position signature and the matched respective anatomical feature position signature, for the purpose of performing an operation on a specific part of the patient’s anatomy. See paragraph [0088].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Mukumoto to include the steps of determining patient anatomical feature position information during the setup of the surgical system for the surgical procedure; and determining a match between the determined patient anatomical feature position information and a respective anatomical feature position signature; wherein launching includes launching a support arm control signal within the surgical system that corresponds to a combination of the matched respective patient position signature and the matched respective anatomical feature position signature as 
Regarding claim 10, Mukumoto in view of Kang discloses for each of a multiplicity of occurrences 
(a spatial relationship between the anatomy and the image 614 and (b) a spatial relationship between the anatomy and the tool 50 so that the computing system 20 can superimpose, and continually update, see paragraph [0048] of Kang) of a setup of one or more instances of the surgical system for performance of a surgical procedure, recording patient anatomical feature information during the setup, recording patient position information during the setup, and recording support arm position information during the setup; and determining a respective combination of a respective patient anatomical feature signature and a respective patient position signature to associate with a respective support arm position based at least in part upon the recorded patient anatomical feature information and the recorded patient position information and the recorded support arm position information. See paragraph [0048]
Regarding claim 18, Mukumoto fails to disclose the operations further including: determining patient anatomical feature position information during the setup of the surgical system for the surgical procedure; and determining a match between the determined patient anatomical feature position information and a respective anatomical feature position signature; wherein launching includes launching a support arm control signal within the surgical system that corresponds to a combination of the matched respective patient position signature and the matched respective anatomical feature position signature. 
Kang, from the same field of endeavor teaches a similar system as shown in Figure 1, where the method includes determining patient anatomical feature position information during the setup of the surgical system for the surgical procedure; and determining a match between the determined patient anatomical feature position information and a respective anatomical feature position signature; see paragraph [0067]; wherein launching includes launching a support arm (automatically moving the arm, following the step of registration) control signal within the surgical system that corresponds to a combination of the matched respective patient position signature and the matched respective anatomical feature position signature, for the purpose of performing an operation on a specific part of the patient’s anatomy. See paragraph [0088].

Regarding claim 26, Mukumoto in view of Kang discloses for each of a multiplicity of occurrences 
(a spatial relationship between the anatomy and the image 614 and (b) a spatial relationship between the anatomy and the tool 50 so that the computing system 20 can superimpose, and continually update, see paragraph [0048] of Kang) of a setup of one or more instances of the surgical system for performance of a surgical procedure, recording patient anatomical feature information during the setup, recording patient position information during the setup, and recording support arm position information during the setup; and determining a respective combination of a respective patient anatomical feature signature and a respective patient position signature to associate with a respective support arm position based at least in part upon the recorded patient anatomical feature information and the recorded patient position information and the recorded support arm position information. See paragraph [0048]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.



	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771